J-S47022-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                   Appellee             :
                                        :
          v.                            :
                                        :
AMANDA LYNN GOTSHALL,                   :
                                        :
                   Appellant            :      No. 2109 MDA 2019

            Appeal from the Order Entered November 27, 2019
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0002240-2019

BEFORE:        STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.:

                                            FILED: FEBRUARY 22, 2021

      Because I disagree that the order appealed from is not a final order, I

respectfully dissent.

      “In order to be appealable, the order must be: (1) a final order,

Pa.R.A.P. 341-42; (2) an interlocutory order appealable by right or

permission, 42 Pa.C.S. § 702(a)-(b); Pa.R.A.P. 311-12; or (3) a collateral

order, Pa.R.A.P. 313.” Interest of J.M., 219 A.3d 645, 650 (Pa. Super.

2019) (footnote omitted). Generally,

      [a] final order is defined as any order that: “(1) disposes of all
      claims and of all parties; [ ] (2) is explicitly defined as a final
      order by statute; or (3) is entered as a final order pursuant to
      [Pennsylvania Rule of Appellate Procedure 341(c)].” Pa.R.A.P.
      341(b). With respect to criminal cases, the general rule “is that a
      defendant may appeal only from a final judgment of sentence,
      and an appeal from any prior order or judgment will be


*Retired Senior Judge assigned to the Superior Court.
J-S47022-20


      quashed.” Commonwealth v. Kurilla, 570 A.2d 1073, 1073
      (Pa. Super. 1990).

Commonwealth v. Horn, 172 A.3d 1133, 1136 (Pa. Super. 2017)

(citations altered).

      “Pennsylvania’s Rules of Appellate Procedure place great
      importance on the concept of ‘final orders’ to establish
      jurisdiction to hear an appeal.” Commonwealth v. Culsoir, 209
      A.3d 433, 435 (Pa. Super. 2019). The purpose of the rule
      regarding final orders is to avoid “piecemeal appeals” and
      “protracted litigation.” Commonwealth v. Bowers, 185 A.3d
      358, 362 (Pa. Super. 2018). It “maintains distinctions between
      trial and appellate review, respects the traditional role of the trial
      judge,     and    promotes      formality,   completeness,       and
      efficiency.” Shearer v. Hafer, 177 A.3d 850, 855-56 (Pa.
      2018). It also represents a determination that “the cost of a
      wrong decision by a trial judge is typically outweighed by either
      the benefit of uninterrupted trial proceedings or the assurance
      that the issue is adequately reviewable through alternatives to
      an immediate appeal.” Id. (citing Michael E. Harriss, Rebutting
      the Roberts Court: Reinventing the Collateral Order
      Doctrine Through Judicial Decision-Making, 91 Wash. U. L.
      Rev. 721, 725 (2014)).

J.M., 219 A.3d at 650 (citations altered).

      In quashing this appeal as being from a non-final order, the Majority

relies on Horn, supra. In Horn, this Court concluded that an order denying

a petition for removal from ARD was not a final order, reasoning as follows.

      Given the unique nature of an order that accepts a defendant
      into a[n] ARD program, this Court has held that “[a]cceptance of
      ARD is an interlocutory matter and consequently is not
      appealable.” Commonwealth v. Getz, 598 A.2d 1309, 1309
      (Pa. Super. 1991). As we explained:

            The general rule in Pennsylvania is that    a defendant
            may appeal only from a final judgment       of sentence
            and an appeal from any prior order will     be quashed
            as interlocutory. An ARD determination      provides no

                                      -2-
J-S47022-20


           exception to the general rule. Rather, it constitutes a
           non-final proceeding in which the resolution of the
           criminal prosecution is merely held in abeyance.
           Acceptance of ARD is an interlocutory matter and
           consequently is not appealable....

           [P]roceeding under the ARD program is not a
           right. [An a]ppellant’s remedy, if he is dissatisfied
           with the terms and conditions of the ARD program, is
           to notify the trial court and the [district attorney]
           regarding his non-acceptance.... [T]he trial court
           may then enter a non-appealable interlocutory order
           terminating [the] appellant’s participation in the
           program. [The a]ppellant’s case would then proceed
           to the trial which has been postponed during the
           term of [the] appellant’s participation in the ARD
           program.

     Id. at 1309 (internal citations omitted).

     In accordance [with] the above precedent, we conclude that the
     trial court’s order denying Appellant’s “Petition to Remove
     Himself from the ARD Program[]” is not a final order, as
     acceptance into—and termination of—the ARD program is an
     interlocutory matter. Therefore, Appellant is appealing from an
     interlocutory determination of the trial court.

Horn, 172 A.3d at 1137-38 (citations altered; some citations omitted).

     Instantly, Appellant is not appealing from an order regarding her

acceptance into, or termination of her acceptance into, the ARD program.

Appellant is not seeking to terminate her acceptance into the program; she

is appealing from an order modifying the terms and conditions of her ARD

program. Thus, I do not believe Horn controls. Moreover, given the nature

of ARD, “the cost of a wrong decision” by an ARD judge is not “outweighed

by [] the assurance that the issue is adequately reviewable through

alternatives to an immediate appeal.” J.M., 219 A.3d at 650 (citation and

                                    -3-
J-S47022-20

internal quotation marks omitted). Thus, I would find that an order

modifying ARD, where no further order is contemplated, is a final order.

Accordingly, I would not quash.

      Despite the Majority’s conclusion that the order appealed from was not

a final, appealable order, my analysis hereinabove demonstrates that its

conclusion was not foregone. As such, I am troubled by counsel’s

abandonment of Appellant’s claims in arguing that this is not an appealable

order. If counsel believed Appellant’s claims to be frivolous, counsel should

have filed a petition to withdraw as counsel and a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

McClendon, 434 A.2d 1185 (Pa. 1981). Seeing as counsel did neither,

counsel did not come remotely close to complying with the requirements of

Anders and McClendon. Thus, although I believe we have jurisdiction over

this appeal, I do not believe we should reach the merits at this juncture.

Rather, I would direct counsel to file an advocate’s brief or compliant

Anders brief, and retain panel jurisdiction.

      Based on the foregoing, I respectfully dissent.




                                     -4-